Citation Nr: 0519078	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES


1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a low back 
condition.  

3.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).   

Procedural history

The veteran served on active duty from February 1976 until 
June 1979.  

In July 2002, the RO received the veteran's claim of 
entitlement to service connection for Hepatitis C.  In 
October 2002, the veteran submitted his claim of entitlement 
to service connection for disabilities of the lumbar spine 
and the cervical spine.  The May 2003 rating decision denied 
service connection for hepatitis C, a lumbar spine disability 
and a cervical spine disability.  The veteran initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) as to these 
issues in April 2004.

In January 2005 the veteran presented sworn testimony during 
a personal hearing in Washington, D.C. which was chaired by 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  

The issues of service connection for a lumbar spine 
disability and a cervical spine disability are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


Issues not on appeal  

In the May 2003 rating decision which forms the basis for 
this appeal, the RO also granted service connection for 
hearing loss and tinnitus.  The veteran has not expressed 
disagreement with that portion of the RO's decision.

In June 2003, the veteran filed a claim of entitlement to 
service connection for depression, as well as a request to 
reopen his previously denied claim of entitlement to service 
connection of a left ankle disability.  In September 2003, 
the veteran filed a claim of entitlement to an increased 
rating of his service-connected residuals of a fracture to 
his right little finger.  In a December 2003 rating decision, 
the RO denied each of the veteran's claims.  In January 2004, 
the veteran filed a notice of disagreement as to the 
increased rating claim only.  In October 2004, prior to 
certification to the Board, the veteran submitted his written 
request to withdraw his appeal as to his claim of entitlement 
to an increased disability rating for his service-connected 
right little finger disability.  See 38 C.F.R. § 20.204 
(2004).  As such, that matter also is not in appellate status 
and is not before the Board.  


FINDING OF FACT

On January 24, 2005, on the record during his hearing before 
the Board and prior to the promulgation of a decision in the 
appeal, the veteran notified the Board of his intent to 
withdraw his appeal of his denial of service connection for 
hepatitis C.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(1) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

Analysis

The veteran has withdrawn this appeal by a statement on the 
record during the January 24, 2005 hearing.  In that 
statement, which has been associated with the veteran's VA 
claims folder, he expressed his desire to terminate the 
current appeal as to hepatitis C.  See the hearing 
transcript, page 3.  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.

Conclusion

The veteran, on the record at his personal hearing, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed without prejudice.




ORDER

The appeal for entitlement to service connection for 
hepatitis C is dismissed.


REMAND

The veteran seeks entitlement to service connection for a 
lumbar spine and a cervical spine disability.  For the 
reasons explained immediately below, the Board has determined 
that a remand is in order.

Medical opinion

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the United States Court of 
Appeals for Veterans Claims held that where there is evidence 
of record satisfying the first two requirements for service 
connection but there was not of record competent medical 
evidence addressing the third requirement, VA errs in failing 
to obtain such a medical nexus opinion.

With respect to element (1), current disability, the Board 
notes that the veteran's Social Security Administration (SSA) 
records indicate that the veteran has been granted disability 
in part based upon diagnoses of degenerative disc disease of 
the lumbar spine with spinal stenosis and history or a 
herniated disc in the cervical spine, status post spinal 
fusion.  Element (1) has therefore been met.  

Moving to element (2), in-service incurrence of disease or 
injury, at the veteran's January 2005 hearing he testified 
that the onset of his lumbar and cervical spine disabilities 
occurred in service during a fall which cause a radio pack to 
strike him in the back.  See the hearing transcript, pages 6-
8.  A review of the veteran's service medical records 
indicate that the veteran reported having pain after being 
struck in the back with a radio in December 1976.  Moreover, 
the veteran's service medical records reflect reports of low 
back pain in June 1978.  Accordingly, element (2) has also 
been met.  

With respect to element (3), medical nexus, the Board notes 
that there is not of record sufficient competent medical 
nexus evidence either linking the veteran's current condition 
to the events in service or rejecting a relationship between 
the veteran's current disabilities and service.  The veteran 
has submitted the March 2005 letter of S.M., M.D.  In the 
letter, Dr. M. indicates that stress on the veteran's back 
from carrying a radio during service "could have 
contributed" to the veteran's lumbar and cervical spine 
disabilities.  The opinion is unclear as to whether or not 
Dr. M. reviewed the veteran's VA claims folder and service 
medical record and moreover, does not contain reasons and 
bases supporting the conclusion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]. 
There is not of record another nexus opinion, and there is no 
indication that the veteran has been referred for a VA 
examination of his lumbar and cervical spine conditions.  
Based on this record, the Board has determined that medical 
nexus opinions are required.  See Charles, supra.  

SSA records

After the January 2005 hearing, the veteran submitted certain 
of his disability records from the Social Security 
Administration (SSA) directly the Board along with a waiver 
of AOJ consideration.  After a review of the records 
submitted by the veteran, the Board notes that although these 
records do indicate that the veteran has been granted 
disability due in part to the claimed lumbar and cervical 
spine disabilities, the records do not include the full 
evidentiary record noted in the SSA decision.  

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[the statutory duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits].  Accordingly, the Board 
had determined that efforts should be made to obtain the 
veteran's complete SSA file.  

The VCAA

In the veteran's October 2002 amended claim, he included his 
original claim of entitlement to service connection for a 
lumbar spine and a cervical spine disability.  After a review 
of the record, the Board has determined that although VCAA 
notice was sent in response to previous claims involving 
other issues, no VCAA notice was sent to the veteran 
regarding his claim of entitlement to service connection for 
lumbar spine and cervical spine disabilities.  As such, there 
has been no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished with respect to the issues 
of service connection for a lumbar spine 
disability and service connection for a 
cervical spine disability, specifically 
notifying the veteran of the evidence he 
needs to submit and that which will be 
obtained by VA.  

2.  VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for SSA 
disability benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.

3.  VBA should then arrange for review of 
the veteran's VA claims folder by a 
medical professional, who should provide 
an opinion as to the matter of whether 
any currently diagnosed lumbar or 
cervical spine disabilities are as least 
as likely as not related to the veteran's 
military service.  If the reviewing 
medical professional deems it to be 
necessary, the veteran should undergo VA 
examination and/or diagnostic testing.  
The medical professional's report should 
be associated with the veteran's VA 
claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that at the time of his personal hearing 
the veteran submitted additional evidence directly to the 
Board, along with a waiver of consideration of that evidence 
by the RO.  See 38 C.F.R. § 20.1304 (2004).  Since the issues 
of service connection for the veteran's lumbar spine and 
cervical spine disabilities are being remanded, the agency of 
original jurisdiction will have the opportunity to review the 
additionally submitted material.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


